Third District Court of Appeal
                               State of Florida

                         Opinion filed April 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0388
          Lower Tribunal Nos. F93-43262, F89-10310, F95-2343
                          ________________


                             Steven Young,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

      Law Office of Thomas G. Neusom, and Thomas G. Neusom, for
appellant.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.